[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                                               U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                         DECEMBER 12, 2011
                             No. 11-12469                   JOHN LEY
                                                             CLERK
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:10-cv-00347-EAJ



MARILYNN LEE, l

                                                           Plaintiff-Appellant,

                                  versus


COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant-Appellee.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (December 12, 2011)

Before BARKETT, HULL and BLACK, Circuit Judges.

PER CURIAM:
      Marilynn Lee appeals the district court’s order affirming the Social Security

Administration’s (“SSA”) denial of her application for disability insurance

benefits (“DIB”), 42 U.S.C. § 405(g). She argues that the administrative law judge

(“ALJ”) erred by posing an incomplete hypothetical to the vocational expert

concerning the jobs available to her, and that the denial of DIB was not based on

substantial evidence. Specifically, she contends that the ALJ failed to adequately

incorporate her inability to hold on to items once she gripped them, as opposed to

her ability to grip them in the first place. The ALJ should have clarified which

limitation applied and to what degree it applied in its hypothetical to the

vocational expert, and the failure to do so resulted in an incomplete hypothetical.

      In a social security case, we review the SSA’s legal conclusions de novo,

and its factual findings to determine whether they are supported by substantial

evidence. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th Cir. 2007).

Substantial evidence is defined as “such relevant evidence as a reasonable person

would accept as adequate to support a conclusion.” Miles v. Chater, 84 F.3d 1397,

1400 (11th Cir. 1996). We do not reweigh the evidence or substitute our own

judgment for that of the agency. Id. “If the [agency]’s decision is supported by

substantial evidence we must affirm, even if the proof preponderates against it.”

Id.


                                          2
      The Social Security Regulations outline a five-step, “sequential” evaluation

process used to determine whether a claimant is disabled: (1) whether the claimant

is currently engaged in substantial gainful activity; (2) whether the claimant has a

severe impairment or combination of impairments; (3) whether the impairment

meets or equals the severity of the specified impairments in the Listing of

Impairments; (4) whether, based on a Residual Functioning Capacity (“RFC”)

assessment, the claimant can perform any of her past relevant work despite the

impairment; and (5) whether there are significant numbers of jobs in the national

economy that the claimant can perform, given the claimant’s RFC, age, education,

and work experience. See Phillips v. Barnhart, 357 F.3d 1232, 1237–39 (11th Cir.

2004); 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(1), (4)(i)-(v).

      Here, the only issue in this appeal is the ALJ’s resolution of step five. At

step five, the SSA bears the burden to show that a significant number of jobs exist

in the national economy, which the claimant can perform. Phillips, 357 F.3d at

1239; 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). An ALJ may make this

determination either by applying the Medical Vocational Guidelines or by

obtaining the testimony of a vocational expert. Phillips, 357 F.3d at 1239–40. “In

order for a vocational expert’s testimony to constitute substantial evidence, the

ALJ must pose a hypothetical question which comprises all of the claimant’s


                                          3
impairments.” Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir.2002). The

ALJ is not required to include findings in the hypothetical that the ALJ has found

to be unsupported, however. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

1161 (11th Cir. 2004).

      Lee argues that the ALJ’s hypothetical to the vocational expert failed to

adequately account for her inability to hold on to items once she gripped them and

therefore did not comprehensively describe her impairments. The ALJ found that

although Lee suffered serious burns as a result of a fire in 2003, she had been

treated since then, and that she had unlimited bilateral grip and motor movements.

Evidence in the record supporting this included: (1) a November 2005

examination showing full range of motion in her elbow, wrist, and all fingers in

both arms; (2) a December 2005 examination finding no range of motion

problems; and (3) an April 2007 report noting that, although she complained of

sharp pain in both arms, she was spontaneous with her arm movements during

conversation, which did not seem restricted. The ALJ is not required to include

findings in a hypothetical to a vocational expert that the ALJ has found to be

unsupported. Crawford, 363 F.3d at 1161. Therefore, the ALJ committed no error

by omitting an explanation of Lee’s grip limitations, which the ALJ found to be

unlimited. See id.


                                         4
AFFIRMED.




            5